LONGYEAR, District Judge.
The liability limitation act of March 3, 1851 (9 Stat. 635), nettles this case beyond all question against the libellants. Section 2 of that act provides as follows: “If any shipper or shippers of platina, gold, gold dust, silver, bullion, or other precious metals, coins, jewelry, bills of any bank or public body, diamonds or other precious stones, shall lade the same on board of any ship or vessel without, at the time of such lading, giving to the master, agent, owner or owners of the ship or vessel receiving the same, a note in writing of the true character and value thereof, and have the same entered on the bill of lading therefor, the master and "owner or owners of the said vessel shall not be liable, as carriers thereof, in any form or manner. Nor shall any such master or owners be liable for any such valuable goods beyond the value and according to the character thereof, so notified, and entered.” There is no pretense that this law was in any manner complied with. This point being decisive of the case, it is unnecessary to consider any of the other points raised and discussed on the hearing. Libel dismissed.